725 N.W.2d 26 (2006)
Kevin HAMEL and Kathleen Hamel, Plaintiffs-Appellees,
v.
Sudhir B. RAO, M.D., and Big Rapids Orthopaedics, P.C., Defendants-Appellants, and
Mecosta County General Hospital, Defendant.
Docket No. 132200, COA No. 270603.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the August 31, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.